Title: 3d.
From: Adams, John Quincy
To: 


       Pass’d the evening at Little’s in Newbury. A Mr. Coffin, who graduated two years ago, at Harvard, was there. We spent our time in sociable chat, and in singing; not such unmeaning, insignificant songs, as those with which we killed our time last evening; but good, jovial, expressive songs such as we sung at College, “when mirth and jollity prevail’d.” One evening of this kind gives me more real satisfaction than fifty pass’d in a company of girls. (I beg their pardon.)
      